Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 01-1547

                        CAROLYN E. O'CONNOR,

                       Plaintiff, Appellant,

                                     v.

          NORTHSHORE INTERNATIONAL INSURANCE SERVICES,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.




     Carolyn E. O'Connor on brief pro se.
     Mary P. Harrington, Kathleen M. O'Hagan and Ronan, Segal &
Harrington on brief for appellee.



                            April 11, 2003
            Per Curiam. This court previously affirmed the lower

court's     judgment       dismissing       the      instant     employment

discrimination suit pursuant to Fed. R. Civ. P. 12(b)(6).

After   this   court     affirmed,    appellant     Carolyn     E.   O'Connor

("O'Connor") filed a timely petition for a writ of certiorari

with the United States Supreme Court.               On June 17, 2002, the

Supreme   Court   issued     a   summary    order    granting    O'Connor's

petition and remanding the matter to this court for further

review in light of that Court's recent decision in Swierkiewicz

v. Sorema N.A., 534 U.S. 506 (2002).          Accordingly, we directed

the parties to submit supplemental briefing on the issue of

whether Swierkiewicz required a different result here.                   The

parties have briefed the issue, and the matter is now ready for

decision.

            After a thorough review of the submissions, the

record and the Supreme Court's decision in Swierkiewicz, we

again affirm the district court's dismissal of the Complaint.

Swierkiewicz      held    that    a    Complaint      in   an    employment

discrimination lawsuit need not set out the elements of a prima

facie case as spelled out in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), in order to survive a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6).             This court did not hold

O'Connor's Complaint to that heightened pleading standard when

it affirmed the dismissal of her lawsuit.              Rather, this court

concluded that the Complaint failed to state a valid claim for

                                      -2-
religious discrimination because it did not allege that she was

fired for a reason prohibited by Title VII, i.e., that she was

fired because of her religion.      Indeed, the Complaint seems to

admit that no one with decision-making authority had any

knowledge of O'Connor's religious affiliation.          The fact that

one who lacked authority to fire her may have -- unbeknownst to

management -- harbored animosity toward her because of her

religion is insufficient to state a claim that she was fired in

violation of Title VII.      See Shorette v. Rite Aid of Maine,

Inc., 155 F.3d 8, 13 (1st Cir. 1998) (motivations or remarks of

those who lack hiring and firing authority over the plaintiff

cannot form the basis for an employment discrimination claim

absent a hostile work environment claim); see also Weston-Smith

v. Cooley Dickinson Hosp., Inc., 282 F.3d 60, 64 (1st Cir.

2002) (post-Swierkiewicz; approving rule from Shorette). Thus,

O'Connor's Complaint failed to satisfy the requirement of Fed.

R. Civ. P. 8 and of Swierkiewicz that it include "a short and

plain statement of the claim showing that the pleader is

entitled   to   relief."    For   this   reason,   it   was   properly

dismissed.

             Likewise, nothing in Swierkiewicz alters this court's

conclusion that to the extent O'Connor attempted to state a

claim that she was subjected to a hostile work environment, her

claim was legally insufficient.          See O'Rourke v. City of

Providence, 235 F.3d 713, 728 (1st Cir. 2001).           Finally, it

                                  -3-
remains true that her age and sex discrimination claims were

properly   dismissed   for    failure    to   include   them   in   her

administrative charge.       See 29 U.S.C. § 636(d); 42 U.S.C. §

2000e-5(f); Lattimore v. Polaroid Corp., 99 F.3d 456, 464 (1st

Cir. 1996).

           The   judgment    of   the   lower   court   is   affirmed.

Appellant's motion to go forward with discovery is denied.

Appellant's motion for reimbursement of filing fee is denied,

as not properly directed to this court.




                                  -4-